       Case 1:19-cv-02193-CCC Document 36 Filed 08/10/20 Page 1 of 36




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


 JOHN DOE,                                 No. 19-2193

                            Plaintiff,

                  v.

 COMMONWEALTH OF
 PENNSYLVANIA, et al.,

                            Defendants.


     BRIEF OF PLAINTIFF IN OPPOSITION TO MOTION OF THE
     HIGHMARK DEFENDANTS TO DISMISS PLAINTIFF’S FIRST
                    AMENDED COMPLAINT

      Plaintiff, John Doe, by undersigned counsel, hereby submits and files the

following Brief in Opposition to the Highmark Defendants’ Motion to Dismiss

Plaintiff’s First Amended Complaint, and states as follows:

I.    COUNTER-STATEMENT OF THE QUESTIONS INVOLVED

      1.    Is Highmark liable to Plaintiff for benefits discrimination under Title
            VII, the Pennsylvania Human Relations Act, and the Americans with
            Disabilities Act?

            Suggested Answer: YES.

      2.    Should Plaintiff be regarded as having sufficiently exhausted his
            administrative remedies against Highmark?

            Suggested Answer: YES.
       Case 1:19-cv-02193-CCC Document 36 Filed 08/10/20 Page 2 of 36




      3.     Are Plaintiff’s claims under Section 1557 of the Affordable Care Act
             within the statute of limitations?
             Suggested Answer: YES.

II.   BRIEF FACTUAL AND PROCEDURAL BACKGROUND

      Plaintiff is a current employee of the Commonwealth of Pennsylvania.

Plaintiff is a transgender male who brings this action for damages, declaratory

relief, and equitable/injunctive relief, on account of the Commonwealth of

Pennsylvania’s previous exclusions of gender confirmation surgery (“GCS”), and

other gender-affirming care, from its employer-sponsored health plan. Plaintiff

contends that such exclusions constitute sex and disability discrimination per se.

      Plaintiff filed the instant action on December 23, 2019, out of an abundance

of caution, to meet any applicable statutes of limitations. The exclusion of GCS,

and other gender-affirming care, was lifted on January 1, 2018. Plaintiff contends

the exclusion was ultimately lifted because it was an overt form of discrimination.

Plaintiff filed the present action against two (2) sets of Defendants who Plaintiff

believes are responsible for the discriminatory decisions at issue which caused him

harm – (1) his employer, which consist of the Commonwealth of Pennsylvania and

the Department of Human Services, and relatedly, the Pennsylvania Employees’

Benefit Trust Fund (“PEBFT”); as well as (2) Highmark, the insurance company or

carrier with respect to the employer-sponsored health plan. Plaintiff seeks to

recover damages for the entire time period he was denied necessary medical care.



                                          2
        Case 1:19-cv-02193-CCC Document 36 Filed 08/10/20 Page 3 of 36




       The Highmark Defendants filed a Motion to Dismiss. The Highmark

Defendants have raised a series of arguments which Plaintiff contends, with all due

respect, are without merit, are not appropriate for resolution at the motion-to-

dismiss stage, and therefore require an extension of the page limit to sufficiently

respond. If necessary, Plaintiff hereby respectfully moves this Court to permit

Plaintiff to file the within brief and to exceed the page limit.

III.   ARGUMENT

       A.    Plaintiff Has Pled Viable Claims Against The Highmark Entities
             Under Title VII, the Pennsylvania Human Relations Act, and the
             Americans with Disabilities Act.

       Defendants are incorrect that Highmark cannot be held liable here for its

own involvement – its own discriminatory acts – simply because Defendants argue

Highmark did not control the work performance or conduct, and did not require

participation in its health plan. These are very particular arguments for exclusion

which are not consistent with (1) the broad language of Title VII; (2) the Supreme

Court’s pronouncement on the issue, for example, in Los Angeles Water & Power

v. Manhart, 435 U.S. 702 (1978); (3) several district and Circuit court decisions,

including reported and precedential cases within this jurisdiction, on the issue; (4)

including Tovar v. Essentia Health, 857 F.3d 771 (8th Cir. 2017), which is a recent

reported Circuit court decision which is persuasive regarding the question at hand.




                                           3
       Case 1:19-cv-02193-CCC Document 36 Filed 08/10/20 Page 4 of 36




      At the time of the alleged discrimination in this case, Highmark was legally

obligated not to discriminate based on gender identity as plainly set forth under

Section 1557 of the Affordable Care Act, or the ACA non-discrimination rule. But

for Highmark’s involvement here the Plaintiff would not have suffered as alleged

in the Complaint by being denied coverage by the Highmark Defendants on

account of discrimination. This brings Highmark into the sphere here such that it

cannot be said Highmark was wholly uninvolved for purposes of liability for its

own discrimination. Highmark can be held liable for its own involvement – its

own discrimination – under Title VII, the Pennsylvania Human Relations Act, and

the Americans with Disabilities Act. Highmark can also be held liable,

alternatively, under an agency theory, as set forth in the Plaintiff’ Complaint and

explained more fully below.

      Preliminarily, it is important to note that Plaintiff advances multiple

arguments regarding the Highmark Defendants’ liability in this case. Plaintiff does

not only advance the agency theory as Defendants appear to suggest, although it is

true that is one of Plaintiff’s arguments.

             1.     Despite a clear mandate that Highmark not discriminate
                    based on gender identity in the administration of benefits,
                    Highmark still discriminated against Plaintiff anyway, and
                    is alleged to have actually participated in or been involved
                    in the discrimination alleged.




                                             4
       Case 1:19-cv-02193-CCC Document 36 Filed 08/10/20 Page 5 of 36




      First, Plaintiff clearly alleges that Highmark is responsible for its own

involvement – its own discriminatory acts – in this case. In other words, Plaintiff

contends Highmark is liable for its own discrimination. That is, Plaintiff pled a

series of allegations under the heading, “Additional Allegations Against

Highmark,” which Defendants do not appear to directly address in their Motion to

Dismiss, as follows:

      ...

      17.    Highmark was involved in the administration of health benefits
             including with respect to Doe in particular, and failed to meet its own
             obligations under the Patient Protection and Affordable Care Act, or
             ACA’s, non-discrimination rule, which plainly says companies like
             Highmark may not discriminate on the basis of gender identity.

      18.    Highmark controls a substantial part of the employer-employee
             relationship and made a discriminatory assessment and decision with
             respect thereto, even in the face of a clear mandate under the ACA
             that companies like Highmark may not discriminate on the basis of
             gender identity, Highmark did so anyway. Such discrimination
             harmed Doe with respect thereto and for which Highmark is liable.

      19.    Highmark had control over the administration of the benefits, and
             discriminated based on gender identity in its administration of those
             benefits.

      ...

      26.    Highmark analyzed whether Doe was entitled to the benefits in light
             of the ACA non-discrimination rule – in fact, Highmark had an
             obligation to provide benefits on a non-discriminatory basis in light of
             the rule – but Highmark chose not to do so, which constitutes an act of
             discrimination on Highmark’s part. It therefore cannot be said at this
             stage that Highmark was wholly uninvolved in the manner in which
             the plan administered benefits.

                                          5
        Case 1:19-cv-02193-CCC Document 36 Filed 08/10/20 Page 6 of 36




See Pltf.’s First Am. Compl., ECF No. 25, para. 17-19, 26.

       The Plaintiff’s First Amended Complaint does also state that “the Highmark

Defendants personally directed or participated in the discrimination, and/or the

Highmark Defendants acceded to or otherwise affected the record employer’s

employment practices in a discriminatory way such that it would be

discriminatory if it were the third-party administrator’s own discriminatory

employment practice.” See id. at para. 28.

       Further, as the Highmark Defendants appear to recognize at another point in

their Motion to Dismiss, although not related to the present argument, the Plaintiff

is alleging a “discriminatory denial of coverage” by the Highmark Defendants

themselves, including under Section 1557 of the ACA. See Highmark Defs.’ Mot.

to Dismiss the First Am. Compl., at ECF No. 27, p. 14. Plaintiff has implicated the

conduct of Highmark itself in the discriminatory act of denying coverage for

gender-confirmation surgery, on a categorical basis, for years. Highmark can be

held liable for its own involvement and its own discriminatory acts under Title VII,

the PHRA, and the ADA, in addition to Section 1557 of the ACA.1

       Defendants cite a number of Supreme Court cases in a footnote which are

inapposite and do not directly address the matter at hand. See Highmark Defs.’


1The arguments as to Title VII contained in Section A are incorporated by reference, and should
apply with equal force, to this Court’s analysis of the Plaintiff’s PHRA and ADA claims.

                                               6
        Case 1:19-cv-02193-CCC Document 36 Filed 08/10/20 Page 7 of 36




Motion to Dismiss the First Am. Compl., ECF No. 27, p. 8, n.2. However, it is

well-recognized that the definition of “employer” as it is used in Title VII is

“sufficiently broad to encompass any party who significantly affects access of any

individual to employment opportunities, compensation, terms, conditions,

privileges, and/or benefits” regardless of whether that party may technically be

“described as an employer of an aggrieved individual as that term has generally

been defined by the common law.” Spirt v. Teachers Insurance & Annuity Ass’n,

691 F.2d 1054 (2d Cir. 1982), vacated on other grounds, 463 U.S. 1223 (1983).

Spirt, in short, stands for the proposition that “where an employer has delegated

one of its core duties to a third party ... that third party can incur liability under

Title VII,” which is the scenario alleged in the instant case by comparison, as well.

See also Gulino v. N.Y. State Educ. Dep’t, 460 F.3d 361, 377 (2d Cir. 2006)

(citing Spirt, 691 F.2d at 1063)); Carparts Distribution Ctr., Inc. v. Automotive

Wholesaler’s Ass’n of New England, Inc., 37 F.3d 12, 17 (2d Cir. 1994); Jansson

v. Stamford Health, Inc., Civil Action No. 3:16-cv-260 (CSH), 2017 WL 1289824,

at *23 (D. Conn. Apr. 5, 2017) (an “interference theory” is available under Title

VII “where an employer has delegated one of its core duties to a third party (e.g.,

administration of a retirement plan”); Los Angeles Water and Power v. Manhart,

435 U.S. 702, 717 n.33 (1978).




                                            7
       Case 1:19-cv-02193-CCC Document 36 Filed 08/10/20 Page 8 of 36




      Defendant argues, inter alia, that “Doe has not . . . allege[d] that . . . the

Highmark Defendants were agents of the Commonwealth with respect to Doe’s

employment with the Commonwealth.” Def.’s Br. in Support of Motion to

Dismiss Pltf.’s Am. Compl., ECF No. 27, p. 11. Plaintiff has specifically pled that

the Highmark Defendants exercised control over a significant aspect of his

employment relationship, insurance benefits. Plaintiff’s First Amended Complaint,

in the instant case, appropriately tracks the case law, as the Complaint alleges that:

      [The term,] ‘Employer’[,] as it is used in Title VII is sufficiently broad to
      encompass any party who significantly affects access of any individual to
      employment opportunities, compensation, terms, conditions, privileges,
      and/or benefits – of which health insurance benefits are included –
      regardless of whether that party may technically be described as an employer
      of an aggrieved individual as that term has generally been defined by the
      common law.”

See Pltf.’s First Am. Compl., ECF No. 25, para. 21.

      Plaintiff’s Complaint is also replete with allegations that the Highmark

Defendants themselves had control over the administration of the insurance

benefits and were responsible for the discrimination occurring here. The factual

allegations or material facts of the Complaint bear this out, as Doe clearly

identifies his repeated contact with Highmark over the years, and Highmark’s

involvement in specifically excluding coverage for Doe over the years, despite

Doe’s continued protests. Doe also alleges he was affected every day he went to

work by being required to present as the gender he was not. See id. at para. 29.



                                           8
       Case 1:19-cv-02193-CCC Document 36 Filed 08/10/20 Page 9 of 36




      There is a non-discrimination rule prohibiting Highmark’s discriminatory

conduct, see id. at para. 18, but Highmark participated and was involved itself in

discrimination anyway despite this. Plaintiff also pointed out in the Complaint that

a state insurance plan is not subject to ERISA, and therefore “ERISA also in no

way stood as an obstacle to Highmark’s decision here.” See id. at para. 30.

Highmark had a role here in the discriminatory denial of coverage which should

not be dismissed at this stage of the case.

             2.     The case of Tovar v. Essentia Health, 857 F.3d 771
                    (8th Cir. 2017) is also persuasive on the question at hand.

      The Eighth Circuit decision in Tovar v. Essentia Health, 857 F.3d 771 (8th

Cir. 2017), is a reported Circuit court decision which is persuasive on the question

at hand, raised in Plaintiff’s Complaint specifically, but which the Highmark

Defendants have not responded to specifically in their Motion to Dismiss.

      In Tovar, the plaintiff brought a discrimination lawsuit against two (2) sets

of defendants – her employer, and the third-party administrator that administered

the plaintiff-employee’s employer-sponsored health plan. Tovar v. Essentia

Health, 857 F.3d 771, 773. (8th Cir. 2017). Specifically, the plaintiff was “a nurse

practitioner who was employed by Essentia from 2010 to 2016,” “Tovar’s benefits

as an employee of Essentia included health insurance provided through the

Essentia Health Employee Medical Plan (the plan),” and “[t]he plan corresponded

to an insurance policy offered to employers by HealthPartners, Inc. and was

                                              9
       Case 1:19-cv-02193-CCC Document 36 Filed 08/10/20 Page 10 of 36




administered either by HealthPartners, Inc. or by its subsidiary HealthPartners

Administrators, Inc. (HPAI).” Id. The plaintiff-employee alleged that coverage

for her transgender son’s gender-affirming care was excluded by the plan in

violation of Title VII, the state human rights act, and Section 1557 of the

Affordable Care Act. Id. The health insurer defendants moved to dismiss the

complaint, and the district court agreed with the defendant, on the basis that the

plaintiff had “sued the wrong defendant” under the ACA. Id. at 777. More

specifically, “[t]he district court reasoned that because the plan was self-funded by

Essentia (meaning that Essentia rather than the plan’s administrator was

responsible for the payment of claims) and the plan document reserved to Essentia

‘all powers and discretion necessary to administer the Plan,’ including the power to

change its terms, Tovar’s alleged injuries were not fairly traceable to or redressable

by HealthPartners, Inc. or HPAI. We disagree . . . .” Id. at 778. The Eighth

Circuit, on appeal, rejected the district court’s argument, and ruled for the plaintiff

on the ACA claim. Id.

      The Eighth Circuit held that, “[a]lthough the plan document listed HPAI as

the plan administrator, it did not provide that HealthPartners, Inc. ‘has no relation

to this case,’ as the district court concluded.” Id. Rather, the court found that “the

plan document stated that HPAI was ‘a related organization of HealthPartners,

Inc.,’ but it did not define the exact nature of the relationship between the two



                                          10
       Case 1:19-cv-02193-CCC Document 36 Filed 08/10/20 Page 11 of 36




companies.” Id. And, according to Tovar, “[p]erhaps more importantly, the plan

document directed beneficiaries to send claims, complaints, and appeals of claim

denials to HealthPartners, Inc. [who actually administered the plan], not to HPAI.

The plan document therefore does not definitively establish that HealthPartners,

Inc. was wholly uninvolved in the administration of the plan. It thus appears that,

at this stage in the litigation, both HealthPartners, Inc. and HPAI are properly

named as defendants.” Id. In summary, the Tovar court held that, “[i]f

HealthPartners, Inc. or HPAI provided Essentia with a discriminatory plan

document, Tovar’s alleged injuries could well be traceable to and redressable

through damages by those defendants notwithstanding the fact that Essentia

subsequently adopted the plan and maintained control over its terms.” Id.

      One final point should be made regarding Tovar. The plaintiff in Tovar did

not only bring an ACA claim, but also a Title VII claim, as well as a claim under

the equivalent state-law human rights act. Id. at 773. This is similar to the

Plaintiff in the instant case. It is notable that the Eighth Circuit in Tovar did not

reject Tovar’s Title VII or state-law claim on the basis that the Highmark

Defendants advance herein. Tovar actually appeared to accept the premise of the

plaintiff’s claim of discrimination. However, the defendant disputed “Tovar’s

argument that she may sue her employer under Title VII, because there is no

plausible argument that Essentia’s failure to cover gender reassignment treatment



                                           11
       Case 1:19-cv-02193-CCC Document 36 Filed 08/10/20 Page 12 of 36




for Tovar’s son amounted to discrimination against Tovar on the basis of her own

sex.” Id. at 776. The Tovar court rejected the Title VII and pendent state-law

claim not because there was no liability for a third-party administrator’s

discriminatory acts under Title VII, but because the individual sought to be

insured, the child himself, was a third-party who was not within the ambit of the

statute’s protection. Had the plaintiff-employee actually been discriminated

against by being denied coverage for gender-affirming surgery, herself, in Tovar,

Plaintiff in the within action contends the result in Tovar would have been

different. This Court should follow Tovar and, for this reason, deny the Highmark

Defendants’ Motion to Dismiss at this stage of the case. Defendants do not address

Tovar in their Motion to Dismiss, although Plaintiff raised Tovar in his Complaint.

Further, the unreported Boyden case cited by Defendants in their Motion to

Dismiss is not persuasive as Boyden does not actually address Tovar in any way,

although Boyden was actually decided after Tovar. Tovar supports the Plaintiff’s

position in this matter.

             3.     The agency theory.

      Plaintiff also pleads an agency theory in the Complaint, and Plaintiff does so

“alternatively.” See Pltf.’s First Am. Compl., at para. 28.

      In the Supreme Court of the United States case, Los Angeles Water & Power

v. Manhart, 435 U.S. 702 (1978), referenced above, the defendant discriminated



                                         12
       Case 1:19-cv-02193-CCC Document 36 Filed 08/10/20 Page 13 of 36




against women as opposed to men in its actuarial tables, for insurance purposes,

and was found to have violated Title VII on this basis. The Supreme Court of the

United States ruled that sex discrimination is not permitted in such plans, and

specifically pointed to the statutory text of Title VII, at 42 U.S.C. § 2000e(b), to

support its holding. Los Angeles Water & Power v. Manhart, 435 U.S. 702, 717

n.33 (1978) (citing 42 U.S.C. § 2000e(b)).

      Specifically, the Supreme Court in Manhart held that, while “Title VII and

the Equal Pay Act primarily govern relations between employees and their

employer, not between employees and third parties,” “We do not suggest, of

course, that an employer can avoid his responsibilities by delegating discriminatory

programs to corporate shells.” Manhart, 435 U.S. at 717 n.33. The Supreme Court

held in Manhart that “Title VII applies to ‘any agent’ of a covered employer,” and

specifically cited to the text of Title VII at 42 U.S.C. § 2000e(b) (1970 ed., Supp.

V), for this proposition. Manhart, 435 U.S. at 717 n.33 (citing 42 U.S.C. §

2000e(b) (1970 ed., Supp. V)).

      The Manhart case was also recently cited as instructive by the Supreme

Court in Bostock v. Clayton County, Georgia, No. 17-1618, --- S. Ct. ---, 2020 WL

3146686 (U.S. June 15, 2020). See Bostock v. Clayton County, Georgia, No. 17-

1618, --- S. Ct. ---, 2020 WL 3146686, at *2 (U.S. June 15, 2020). In Bostock, the

Supreme Court held that all LGBT discrimination is a form of sex discrimination



                                          13
       Case 1:19-cv-02193-CCC Document 36 Filed 08/10/20 Page 14 of 36




as a matter of law, and that the text of Title VII should primarily control the

analysis when arguments regarding exclusion from coverage are raised. Id.

Plaintiff contends the plain text of Title VII would extend to the discrimination

alleged here against Highmark.

      Although Defendants in the instant case cite a number of Supreme Court

cases in a footnote, which are inapposite as they concern the agency theory as

applied to supervisors in, for example, sexual-harassment cases, Defendants do not

address the case of Los Angeles Water and Power v. Manhart raised by Plaintiff in

his First Amended Complaint. Neither do the Defendants directly address the Title

VII textual argument raised by Plaintiff in the First Amended Complaint.

      However, of note, Defendants do acknowledge the case of Myers v. Garfield

and Johnson Enterprises, Inc., 679 F. Supp. 2d 598 (E.D. Pa. 2010), out of the

Eastern District of Pennsylvania, in their Motion to Dismiss, which Plaintiff

contends supports his position in this matter, and not the Defendants’ position. See

Highmark Defs.’ Br., at p. 8 (quoting Myers v. Garfield and Johnson Enterprises,

Inc., 679 F. Supp. 2d 598, 611 (E.D. Pa. 2010)).

      Specifically, Myers stands for the proposition that there are several viable

theories of liability against a nominal employer, including (1) single employer, (2)

joint or co-employer, (3) ostensible or apparent employer, and (4) an agency theory

of liability. Defendants reference one (1) statement about “employee conduct”



                                          14
       Case 1:19-cv-02193-CCC Document 36 Filed 08/10/20 Page 15 of 36




from Myers, but this is a vague statement cherry-picked from the Myers case,

which is not the extent of Myers’ holding. See Highmark Defs.’ Br., at p. 8

(quoting Myers, 679 F. Supp. 2d at 611). Rather, Myers acknowledges that the

question of control by an entity alleged to be an employer is a fact-intensive

inquiry which must take account of the totality of the circumstances, in the form of

several factors, rather than just one factor. Id. at 608. “No single factor is

dispositive,” “a weak showing on one factor may be offset by a strong showing on”

another factor, and also “the parties’ beliefs and expectations regarding the

relationship between the plaintiff and defendant are also relevant.” Id. at 608

(citation omitted).

      Although it is a part of the inquiry, the “day-to-day supervision of

employees” is only one part of the inquiry. Myers, 679 F. Supp. 2d at 609. Myers

acknowledges, for example, that there is actually U.S. Supreme Court precedent

for the proposition that “the provision of employee benefits” is also specifically

relevant to the analysis as well. Myers, 679 F. Supp. 2d at 606 n.8 (citing

Nationwide Mut. Ins. Co. v. Darden, 503 U.S. at 318, 323 (1992), and Cmty. for

Creative Non–Violence v. Reid, 490 U.S. 730, 751-752 (1989)); see also Faush v.

Tuesday Morning, Inc., 808 F.3d 208, 214-15 n.6 (3d Cir. 2015) (same). This

should certainly be the relevant consideration in the instant case where the

gravamen of the alleged discrimination actually involves discrimination



                                          15
       Case 1:19-cv-02193-CCC Document 36 Filed 08/10/20 Page 16 of 36




specifically in the provision of the insurance benefits at issue. If there is a single

factor which should be dispositive in the instant case, given the gravamen of the

Plaintiff’s case, then it should be the provision of the insurance benefits at issue.

      Myers further states specifically that activities ranging from “set[ting]

conditions of employment” to “control of employee records” would also be

relevant to the analysis. Myers, 679 F. Supp. 2d at 609. Myers explicitly

acknowledged that “set[ting] conditions of employment,” for example, is itself a

factor that specifically “include[s] compensation, benefits, and hours.” Id. at 607

(emphasis added). In other words, the setting of conditions is interpreted as

extending not simply to the setting of conditions of compensation or hours, but

also extends to the setting of conditions of benefits. Id. Further, Myers also

explicitly acknowledged that “control of employee records” is a factor that

“include[s] payroll, insurance, taxes and the like.” Id. (emphasis added). In other

words, the control over employee records is interpreted as not only extending to

payroll records, but also to insurance benefits and the like, specifically. Myers

supports the Plaintiff’s position in this matter.

      Additionally, Defendants cite the case of Lantz v. Hospital of the University

of Pennsylvania, 1996 WL 442795 (E.D. Pa. July 30, 1996), and Defendants argue

that Lantz stands for the proposition that “[t]he test of agency discrimination

claims is whether the alleged agent has participated in the decision-making process



                                           16
       Case 1:19-cv-02193-CCC Document 36 Filed 08/10/20 Page 17 of 36




that forms the basis of the discrimination.” See Def.’s Br. in Support of Motion to

Dismiss Pltf.’s Am. Compl., ECF No. 27, p. 8 (citing Lantz v. Hospital of the

University of Pennsylvania, Civ. Action No. 96-2671, 1996 WL 442795, at *7

(E.D. Pa. July 30, 1996). Notwithstanding the fact that Lantz is an unreported

district-court decision from more than twenty years ago, nonetheless Plaintiff in

the instant case, with all due respect, has clearly alleged in his First Amended

Complaint that “Highmark . . . made a discriminatory assessment and decision with

respect thereto, even in the face of a clear mandate under the ACA that companies

like Highmark may not discriminate on the basis of gender identity, Highmark did

so anyway.” See Pltf.’s First Am. Compl., ECF No. 25, para. 18.

      Defendants argue, related to this point, that, “In short, an agency relationship

requires a finding of ‘control’,” but Defendants do not specify in this specific

sentence, control over what? See Highmark Defs.’ Br. in Support of Motion to

Dismiss, at ECF No. 27, p. 8. It is well-recognized, as explained above in Myers,

that where “one employer while contracting in good faith with an otherwise

independent company, has retained for itself sufficient control of the terms and

conditions of employment,” it is appropriate to hold the second company liable.

Myers, 679 F. Supp. 2d at 607 (quoting NLRB v. Browning-Ferris Indus. of Pa.,

691 F.2d 1117, 123 (3d Cir. 1982)). And, as explained above, the Myers court

found “control of the terms and conditions of employment” to specifically apply to



                                         17
       Case 1:19-cv-02193-CCC Document 36 Filed 08/10/20 Page 18 of 36




the provision of insurance benefits. Myers, 679 F. Supp. 2d at 607. Here, Plaintiff

Doe’s First Amended Complaint is replete with allegations of control by Highmark

over the insurance benefits which Doe contends Highmark denied Doe on account

of gender identity.

      Defendants’ further agency arguments to the contrary using inapposite

sexual-harassment case law should be rejected.

      The district court and Circuit court cases cited above, the Supreme Court

precedent cited herein, as well as Tovar, are consistent and more in line with how

an employer-employee relationship is defined by Myers in the Eastern District.

The Boyden case cited by Defendants is an unreported, non-precedential decision

from Michigan which is not binding on this Court. Tovar and the Supreme Court

precedent described above are also more consistent with the broad definitional text

of Title VII. Plaintiff contends that Defendants’ argument is not clear in light of

these authorities. Defendants’ Motion to Dismiss should be denied.

             4.       This question is not appropriate for resolution on a motion
                      to dismiss without the benefit of discovery.

      As above, the fact-intensive question regarding whether Highmark can be

held liable here as the employer, as well as the nature of the relationship of the

Highmark Defendants to the Commonwealth Defendants, are questions which

should not be resolved against the Plaintiff, at the motion-to-dismiss stage, without

the benefit of discovery into these issues.

                                          18
       Case 1:19-cv-02193-CCC Document 36 Filed 08/10/20 Page 19 of 36




      The Complaint is replete with allegations regarding Highmark’s conduct.

And, as above, “the precise contours of an employment relationship can only be

established by a careful factual inquiry.” Myers, 679 F. Supp. 2d at 607 (citation

omitted). For example, if there is direct evidence revealed during discovery

regarding Highmark’s internal statements or conduct, this could directly implicate

Highmark. However, Plaintiff is not in a position currently to have access to direct

evidence without discovery.

      This is a concept recently clarified, for example, in a transgender

discrimination case decided by the Hon. Joseph F. Leeson, of the Eastern District

of Pennsylvania, in Doe v. Triangle Doughnuts, LLC, Civ. Action No. 19-5275,

2020 WL 4013409 (E.D. Pa July 16, 2020). In Triangle Doughnuts, it was recently

recognized that a discrimination plaintiff does not need to affirmatively plead all of

the prima facie elements of a discrimination claim, to overcome a motion to

dismiss, because if direct evidence of discrimination is discovered, for example,

the plaintiff might not need to prove each of the elements of the prima facie case.

Doe v. Triangle Doughnuts, LLC, Civ. Action No. 19-5275, 2020 WL 4013409, at

*4 (E.D. Pa July 16, 2020). The court in Triangle Doughnuts specifically cited

Swierkiewicz v. Sorema, N.A., 534 U.S. 506 (2002), and Connelly v. Lane

Construction Corporation, 809 F.3d 780 (3d Cir. 2016), for this proposition.

Triangle Doughnuts, 2020 WL 4013409, at *4 (citations omitted).



                                         19
       Case 1:19-cv-02193-CCC Document 36 Filed 08/10/20 Page 20 of 36




      Although Defendants have cited only to the Twombly/ Iqbal standard, for

purposes of the instant Motion, the standard for a motion to dismiss requires that “a

discrimination plaintiff needs only to allege ‘enough facts to raise a reasonable

expectation that discovery will reveal evidence of [the claim’s] necessary

element[s].” Triangle Doughnuts, 2020 WL 4013409, at *4 (citing Connelly v.

Lane Constr. Corp., 809 F.3d 780, 789 (3d Cir. 2016)).

      In addition to direct evidence concerning Highmark which could be revealed

in discovery, there may also be documents to be produced in discovery which may

support Plaintiff’s claims against Highmark. For example, in Tovar, “the plan

document was properly considered by the district court in ruling on the defendants’

motion to dismiss.” Tovar, 857 F.3d at 778. However, Defendants have not

attached the plan documents to their Motion to Dismiss, and the plan documents

have not otherwise been made available to the Court at this time. Plaintiff alleges

Highmark was responsible for plan administration and the plan documents could

show Highmark’s involvement.

      Furthermore, in Myers, the court denied the defendant-employer’s motion to

dismiss and stated that it considered the franchise agreement between the parties,

defining the nature of their relationship, to be potentially relevant, but not decisive,

on the question at hand, especially at the pleadings stage. Myers, 679 F. Supp. 2d

at 610. More to the point, however, the Myers court specifically reasoned, in part,



                                          20
       Case 1:19-cv-02193-CCC Document 36 Filed 08/10/20 Page 21 of 36




that, “[a]s plaintiff has noted, ‘neither defendant has produced a copy of the actual

franchise agreement between Jackson Hewitt and Garfield & Johnson,’” upon

which the Court could make an informed decision. Id. at 610, n.14. The Myers

court further held that, while “the Standard Franchise Agreement disclaims any

responsibility on Jackson Hewitt’s part to train franchise employees,” this “does

not preclude the possibility that plaintiff will ultimately obtain evidence that

Jackson Hewitt actually assumed such responsibility, as she claims it did.” Id. at

610. The Myers court appeared to reason such a determination should occur after

discovery.

      In the instant case, the matter raised by Highmark regarding the proper entity

to be sued cannot be resolved on a motion to dismiss without the benefit of

discovery for similar reasons. The Highmark Defendants try to emphasize, using

bold-faced type, throughout their Brief in Support of their Motion to Dismiss, that

the Highmark defendants were not involved, but this is not true. The Complaint is

replete with allegations against, and specifically targets the actions of, the

Highmark Defendants. The Highmark Defendants’ attempts to reframe and

explain the allegations in the light most favorable to them should be rejected at this

stage. Defendants’ arguments should not be parsed out on a motion to dismiss, but

Plaintiff should be given the benefit of discovery and the opportunity to prove his

claims.



                                          21
       Case 1:19-cv-02193-CCC Document 36 Filed 08/10/20 Page 22 of 36




             5.     Holding Highmark liable under these facts is also consistent
                    with the statutory purpose behind Title VII’s broad
                    language which is intended to eradicate employment
                    discrimination in all its forms.

      Title VII uses broad language to prohibit discrimination and also broadly

defines an “employer” for purposes of the Act as explained above. This is

consistent with the statutory intent or purpose of Title VII which is to bring

equality of employment opportunity to all aspects of the employment relationship

and to eradicate discrimination in all its forms.

      The congressional objective of Title VII is to afford equality of employment

opportunity to all. The text of Title VII extends by its plain terms to all “terms,

conditions, benefit, and privileges” of employment, which includes insurance

benefits, as explained above. The case law cited above by Plaintiff also speaks

broadly of Title VII’s application to all “employment opportunities,” which is

sufficiently broad to include the allegations in the instant case. It has been

recognized that “exempting plans not actually administered by an employer would

seriously impair the effectiveness of Title VII” in this regard. See, e.g., Spirt, 691

F.2d at 1063. Moreover, “the definition of ‘employer,’ like the rest of Title VII, is

given a liberal construction in order to effectuate the statute’s remedial purpose.”

Vegh v. Gen. Elec. Co., Civ. Action No. 83-744, 1983 U.S. Dist. LEXIS 16885, *3

(E.D. Pa. May 18, 1983); see also Baker v. Stuart Broad Co., 560 F.2d 389, 391

(8th Cir. 1977).

                                          22
       Case 1:19-cv-02193-CCC Document 36 Filed 08/10/20 Page 23 of 36




      In the instant case, Plaintiff specifically alleges in his First Amended

Complaint that “Plaintiff’s inability to secure the benefits substantially interfered

with his employment (i.e., to be treated consistent with gender identity – male –

at work), and as a result of the conduct, Plaintiff was being required to present

as someone he was not.” See Pltf.’s First Am. Compl., at ECF No. 25, para. 29.

This is alleged to have occurred on a daily basis throughout Plaintiff’s employment

for years. Plaintiff further alleges in the First Amended Complaint that “[s]uch

discrimination harmed Doe with respect thereto and for which Highmark is liable.”

See id. at para. 18. Ruling for the Plaintiff, and against the Defendants, on this

issue, would be more consistent with the purpose and intent of Title VII’s broad

prohibition on discrimination, and also with the broad definition of an “employer”

under the Act.

      B.     Defendants’ Argument That Plaintiff Allegedly Failed to Exhaust
             His Title VII, PHRA, and ADA Claims, Should Be Rejected.

      The Highmark Defendants’ failure-to-exhaust argument regarding Plaintiff’s

Title VII, PHRA, and ADA Claims, is an affirmative defense which should be

rejected at this stage of the case. This argument is not clear in light of Plaintiff’s

contention that, first, the allegations against Highmark are within the scope of the

charge, or would reasonably be expected to grow out of the investigation related

thereto. Second, Plaintiff alleges in the First Amended Complaint that Highmark

was on notice of the EEOC Charge. Third, in the alternative, Plaintiff contends

                                           23
       Case 1:19-cv-02193-CCC Document 36 Filed 08/10/20 Page 24 of 36




that his claim is saved on account of the timely filing of a complaint against

Highmark, but in the wrong jurisdiction, the Department of Health and Human

services (“HHS”).

      Defendants argue that a defendant is required to actually be named in a

charge of discrimination brought against them in order to exhaust administrative

remedies against that defendant. However, this is not an accurate recitation of the

law as explained more fully below. And, Plaintiff disputes that he did not

sufficiently exhaust as against Highmark in the instant case.

      It is well-recognized that failure-to-exhaust is an affirmative defense, and if

the affirmative defense is not clear, then it is not appropriate to grant dismissal on a

motion to dismiss. See, e.g., Doe v. Triangle Doughnuts, LLC, Case No. 19-5275,

2020 WL 4013409, *7, n.16 (E.D. Pa July 16, 2020). Triangle Doughnuts is a

recent transgender discrimination case, out of the Eastern District of Pennsylvania,

which clarifies the issue at hand. In Triangle Doughnuts, the defendant-employer

filed a motion to dismiss and argued, among other things, that the plaintiff failed to

exhaust her administrative remedies. The Triangle Doughnuts court rejected this

argument. Triangle Doughnuts stands for the proposition that where an affirmative

defense, specifically an alleged failure-to-exhaust administrative remedies, is not

clear, it is not appropriate for resolution on a motion to dismiss. See Triangle

Doughnuts, 2020 WL 4013409, *7, n.16. See also Bethel v. Jendoco Const. Corp.,



                                          24
       Case 1:19-cv-02193-CCC Document 36 Filed 08/10/20 Page 25 of 36




570 F.2d 1168, 1174 (3d Cir. 1978); Hanna v. United States Veterans’

Administration Hosp., 514 F.2d 1092, 1094 (3d Cir. 1975); Gomez v. Toledo, 446

U.S. 635, 640 (1980); Fed. R. Civ. P. 8(c)(1) (affirmative defenses should be

asserted by way of a responsive pleading). For the reasons described more fully

below, it is not clear that Plaintiff failed to exhaust his administrative remedies as

against Highmark. Plaintiff contends that he has sufficiently exhausted as to

Highmark. For the reasons contained below, the Highmark Defendants’ Motion to

Dismiss the Plaintiff’s First Amended Complaint on this basis should be denied.

             1.     The allegations of benefits discrimination against Highmark
                    were within the scope of the charge and/or would
                    reasonably be expected to grow out of the investigation
                    related thereto.

      The Highmark Defendants do not specifically cite the proper standard for

exhaustion of administrative remedies. It is well-recognized that “[a] Title VII

plaintiff may include in a civil complaint claims of discrimination similar or

reasonably related to those alleged in the EEOC charge,” or “which can reasonably

be expected to grow out of the charge of discrimination.” Fucci v. Graduate Hosp.,

96 F. Supp. 310, 315 (E.D. Pa. 1997) (citations omitted). See also Guess v.

Philadelphia Housing Auth., 354 F. Supp. 3d 596, 600 (E.D. Pa. 2019); Hicks v.

ABT Assoc., Inc., 572 F.2d 960, 966 (3d Cir. 1978) (quoting Ostapowicz v.

Johnson Bronze Co., 541 F.2d 394, 398-99 (3d Cir. 1976)). “The Third Circuit has

noted, however, that this jurisdictional requirement should be construed liberally.”

                                           25
       Case 1:19-cv-02193-CCC Document 36 Filed 08/10/20 Page 26 of 36




Guess, 354 F. Supp. 3d at 600 (citing Glus v. G.C. Murphy Co., 562 F.2d 880,

887-88 (3d Cir. 1977), and EEOC v. Kronos Inc., 620 F.3d 287, 300 (3d Cir.

2010)). In other words, the “administrative exhaustion requirement, however, is

tempered by a fairly liberal construction given to EEOC charges.” Schouten v.

CSX Transp., Inc., 58 F. Supp. 2d 614, 616 (E.D. Pa. 1999).

      First, Plaintiff argues that the allegations against Highmark would have been

reasonably expected to grow out of the scope of the allegations contained in the

Charge and the investigation related thereto. Specifically, in the First Amended

Complaint, Plaintiff specifically alleges that “Plaintiff sufficiently exhausted

administrative remedies against Highmark under Title VII, the ADA, and the

PHRA because the allegations against Highmark are within the scope of the

Plaintiff’s EEOC charge, and/or would reasonably be expected to grow out of the

charge, and/or any investigation related thereto.” See Pltf.’s Am. Compl., ECF No.

25, para. 41.

      The same allegations contained in the EEOC Charge against the

Commonwealth Defendants would in actuality support the same claim of

discrimination against the Highmark Defendants, based on the same exact facts,

and the same exact theory. The gravamen of the Plaintiff’s case is that both sets of

Defendants denied coverage for gender confirmation surgery on a categorical basis

for many years constituting discrimination per se. Highmark perpetrated the



                                          26
       Case 1:19-cv-02193-CCC Document 36 Filed 08/10/20 Page 27 of 36




discrimination described in the Plaintiff’s EEOC Charge. Just because Highmark

was not actually contained as a respondent in the caption of the EEOC Charge, this

does not mean that the body or scope of the charge did not reach Highmark’s

conduct, which it did. Furthermore, an investigation into the allegations would

have revealed Highmark’s involvement.

             2.     Plaintiff alleges, and Highmark does not deny, that
                    Highmark was on notice of Plaintiff’s EEOC claim.

      Second, in addition to being within the scope of the charge, and/or any

investigation which would reasonably be expected to grow out of the charge,

Plaintiff also alleges in the First Amended Complaint that Highmark was on notice

of the EEOC Charge. More specifically, Plaintiff alleges, “Upon information and

belief, Highmark was on notice of Plaintiff’s filing of an EEOC Charge with

respect thereto, and of Plaintiff’s allegations of health benefits discrimination with

respect thereto and as set forth herein.” See Pltf.’s Am. Compl., ECF No. 25, para.

42.

      The Eastern District of Pennsylvania’s recent decision in Owens-Presley v.

MCD Pizza, Inc., No. 14-6002, 2015 WL 569167 (E.D. Pa. Feb. 10, 2015), is

instructive. In Owens-Presley, the plaintiff-employee named the franchise, MCD

Pizza, Inc., in its EEOC Charge. However, the plaintiff-employee did not specifically

name Domino’s Pizza, Inc., as a second respondent, in the plaintiff’s EEOC Charge.

In Owens-Presley, the Hon. Wendy Beetlestone, of the Eastern District of


                                          27
       Case 1:19-cv-02193-CCC Document 36 Filed 08/10/20 Page 28 of 36




Pennsylvania, held that the defendant, Domino’s Pizza’s, argument that it “should be

dismissed from the complaint because it was not named in the administrative charge

must . . . fail.” Owens-Presley v. MCD Pizza, Inc., No. 14-6002, 2015 WL 569167,

*2 (E.D. Pa. Feb. 10, 2015) (Beetlestone, J.).

       The court in Owens-Presley recognized that there is “an exception to the

naming requirement ‘when demanding full and technical compliance would have no

relation to the purposes for requiring those procedures in the first instance.’” Id.

(citing Schafer v. Bd. of Educ. of the Sch. Dist. of Pittsburgh, 903 F.2d 245, 251-52

(3d Cir. 1990) (recognizing an exception to the naming requirement “when the

unnamed party received notice and when there is a shared commonality of interest

with the named party”)).2

       The court pointed out in Owens-Presley that “[t]he purpose of the naming

requirement is to give notice to the charged party and provide an avenue for voluntary

compliance without resort to litigation.” Id. (citing Glus, 562 F.2d at 888). In Owens-

Presley, the court held that “[w]hether Domino’s Inc. received notice of the

administrative charge and the nature of its relationship with The Broad Street

operation are matters to be explored in discovery.” Owens-Presley, 2015 WL 569167

at *2. See also Baranek v. Kelly, 630 F. Supp. 1107, 1112 (D. Mass. 1986) (citing the



2The Highmark Defendants cite Schafer v. Bd. of Educ. of the Sch. Dist. of Pittsburgh, 903 F.2d
245 (3d Cir. 1990), in their Motion to Dismiss. See Highmark Defs.’ Br., ECF No. 27, p. 12.
However, as Owens-Presley suggests, the Schafer decision actually tends to support the
Plaintiff’s position in this matter.

                                              28
       Case 1:19-cv-02193-CCC Document 36 Filed 08/10/20 Page 29 of 36




Third Circuit’s decision in Glus and finding “judicially created exceptions to the strict

application of this general rule”); Brewster v. Shockley, 554 F. Supp. 365, 368 (W.D.

Va. 1983) (exception recognized where the named defendant and unnamed defendant

are substantially identical or are in an agency relationship, and another exception is

recognized where the named and unnamed defendants are engaged in a common

discriminatory scheme).

      Of note, the Highmark Defendants do not appear to deny they were on

notice of the EEOC Charge, in either their first Motion to Dismiss, or in their

second Motion to Dismiss. The Highmark Defendants do not appear to deny that

they actually received the EEOC Charge. The Highmark Defendants still did not

deny they received adequate notice even when Plaintiff specifically included such

an allegation in his First Amended Complaint, filed as of right in response to the

Highmark Defendants’ first Motion to Dismiss. The Highmark Defendants allege

that they were not named in the caption. If Highmark received notice of Plaintiff’s

Charge of Discrimination, and knew that there was such an administrative charge filed

against it, Plaintiff is permitted to bring his Title VII, PHRA, and ADA claims against

Highmark.

      Owens also suggests discovery is needed on this issue where there is notice

and a commonality of interest. As above, in this case there is alleged to be notice,

and also a commonality of interest between the Commonwealth Defendants, and



                                           29
       Case 1:19-cv-02193-CCC Document 36 Filed 08/10/20 Page 30 of 36




the Highmark Defendants, as third-party administrator of the employer-sponsored

health plan at issue.

      Relatedly, it should be pointed out that Plaintiff filed a timely complaint

with the Department of Health and Human Services (“HHS”), alleging benefits

discrimination against Highmark. This fact is relevant to the inquiry here on the

question of notice. Plaintiff contends that the Highmark Defendants received the

HHS complaint. The EEOC Charge contains the same allegations – denial of

gender confirmation surgery categorically constituting discrimination over many

years – as similarly contained in the HHS Complaint. Plaintiff further suggests

that the Highmark Defendants would therefore at some point have received notice

of the same allegations being made at the EEOC level. It is believed the HHS

Complaint was filed during the pendency of the Plaintiff’s EEOC Charge around

the same timeframe. In light of the above arguments and authorities, it is not clear

that Plaintiff failed to exhaust administrative remedies. Defendants’ Motion to

Dismiss on this basis should be denied.

             3.     In the alternative, a court can permit equitable tolling
                    where a discrimination plaintiff timely asserted his rights
                    mistakenly in the wrong forum.

      Third, and in the alternative, if necessary, it is recognized, including in the

Third Circuit, that a court can permit equitable tolling for purposes of exhaustion

where a discrimination plaintiff has “timely asserted his rights mistakenly in the



                                          30
       Case 1:19-cv-02193-CCC Document 36 Filed 08/10/20 Page 31 of 36




wrong forum.” Jones v. Morton, 195 F.3d 153, 159 (3d Cir. 1999); see also

Seitzinger v. Reading Hosp. & Med. Ctr., 165 F.3d 236, 240 (3d Cir. 1999); Carter

v. Keystone, 360 Fed. Appx. 271, 272-73 (3d Cir. 2010); Jurbala v. United States,

No. 14-1238, 2015 U.S. Dist. LEXIS 33878, *21 (M.D. Pa. 2015); Etienne v.

Sobina, No. 10-5522, 2011 U.S. Dist. LEXIS 88786, *10 (E.D. Pa. Aug. 10, 2011);

Walck v. Discavage, 741 F. Supp. 88, 91 (E.D. Pa. 1990); Flores v. Predco Servs.

Corp., No. 10-1320, 2011 U.S. Dist. LEXIS 83443, *22-26 (D.N.J. 2011).

      The case of Doe v. WM Operating, LLC, out of the Eastern District of

Pennsylvania, addressed similar circumstances, in a sexual-orientation

discrimination case. See Doe v. WM Operating, LLC, No. 17-2204, 2017 WL

3390195 (E.D. Pa. Aug. 7, 2017). In Doe v. WM Operating, the plaintiff alleged

employment discrimination on account of sexual orientation. However, at the time

Doe v. WM Operating, LLC, was filed, the Supreme Court’s decision in Bostock

v. Clayton County, Georgia, had not been decided. This is similar to the timeframe

in the instant case. More specifically, in Doe v. WM Operating, the plaintiff

attempted to exhaust administrative remedies with various local commissions that

did extend explicit protection to “sexual orientation,” “gender identity,” and

“gender expression.” WM Operating, 2017 WL 3390195, *4. However, it was

unclear which municipality specifically applied, as it appeared the plaintiff was

employed along the township line, either in Philadelphia, Springfield, or



                                         31
       Case 1:19-cv-02193-CCC Document 36 Filed 08/10/20 Page 32 of 36




Whitemarsh Township. Id. The plaintiff filed a timely complaint in several

forums, but not in a timely fashion with the correct human relations commission.

Id. The court in Doe v. WM Operating specifically relied on some of the case law

above, primarily Jones v. Morton, 195 F.3d 153 (3d Cir. 1999), and found that the

plaintiff had not failed to exhaust. Id. Specifically, the court in WM Operating

reasoned that “Plaintiff’s complaint shows that he exercised reasonable diligence

in investigating and bringing his claims and that he mistakenly brought them in the

wrong forum due to the difficulty of ascertaining the appropriate jurisdiction.” Id.

at *5. For this reason, the court in Doe v. WM Operating denied the Defendants’

motion to dismiss the local LGBT claims. The court specifically stated that it

intended to permit discovery into those claims as well. Id.

      The HHS Complaint is relevant not only to the question of notice, but also

on the issue of filing timely in the wrong jurisdiction. Plaintiff alleges in the

Complaint, “Alternatively, Plaintiff also filed a complaint with the federal

Department of Health and Human Services’ Office of Civil Rights. In the

alternative, if necessary, Plaintiff contends equitable tolling is therefore appropriate

as against Highmark, from the time of Plaintiff’s filing with this entity, on or about

October 17, 2016.” See Pltf.’s Am. Compl., ECF No. 25, para. 43. Plaintiff was

not represented by undersigned counsel at the time of the EEOC Charge or the

HHS Complaint. Plaintiff was being assisted by the Mazzoni Center. Bostock had



                                          32
         Case 1:19-cv-02193-CCC Document 36 Filed 08/10/20 Page 33 of 36




not been decided at the time. Plaintiff asserted his claims against Highmark before

HHS which should be considered here for purposes of exhaustion in the wrong

forum.

      C.      Defendants’ Statute-of-Limitations Argument Regarding
              Plaintiff’s Section 1557 Claim Under the ACA Should Be
              Rejected.

      Section 1557 of the Affordable Care Act does not require exhaustion, and

clearly permits third-party administrator liability for discrimination. Defendants

make the additional argument that the statute-of-limitations allegedly bars

Plaintiff’s Section 1557 claim under the ACA. Defendants are incorrect.

      Once again, it should be noted that the statute of limitations is an affirmative

defense which should be rejected at this stage of the case. See Hanna, 514 F.2d at

1094; see also Bethel, 570 F.2d at 1174. In Bethel, the Third Circuit concluded

that “the district court could not properly dismiss . . . claims on a Rule 12(b)(6)

motion,” based on the statute of limitations, “for if [the plaintiff’s] assertions are

true, as we are obliged to presume they are at this stage, each of the discriminatory

acts, by having been continued to the date of the filing of the complaint, would

necessarily escape the bar of any statute of limitations.” Id. In short, Bethel held

that, “[i]f the bar is not apparent on the face of the complaint, then it may not

afford the basis for a dismissal of the complaint under Rule 12(b)(6).” Id. See also

Gomez, 446 U.S. at 640.



                                           33
       Case 1:19-cv-02193-CCC Document 36 Filed 08/10/20 Page 34 of 36




      First, Plaintiff contends he has filed his Complaint, in point of fact, within

the appropriate two-year statute of limitations. Plaintiff disagrees with

Defendants’ characterization of this suit as alleging conduct which only occurred in

February 2017. This is incorrect. The discriminatory conduct continued for years

until the exclusion for gender-confirmation surgery was lifted effective January 1,

2018. The exclusion was lifted on January 1, 2018, Plaintiff contends, because it

constituted an overt form of discrimination, and was rescinded. Plaintiff clearly

alleges in the First Amended Complaint, “It should be noted that there is no

statute-of-limitations bar to any allegations from December 23, 2019 through

January 1, 2020, under any law for which there is a two-year statute of limitations,

as such time period is within the two year time period.” See Pltf.’s Am. Compl.,

ECF No. 25, para. 45. Plaintiff contends the time period should at minimum be

measured from the “last discriminatory act” or last time period of the denial, from

December 23, 2019 through January 1, 2020, rather than the first discriminatory

denial in or around February 2017.

      Second, Plaintiff clearly alleges that the continuing violation doctrine or

theory applies to his claims. See id. at para. 45. There was a continuous denial

over time which Plaintiff contends constituted discrimination. Plaintiff may

recover for the continuous discriminatory denials beginning in February 2017, and

lasting until December 23, 2017 through December 31, 2017. Bethel also supports



                                         34
          Case 1:19-cv-02193-CCC Document 36 Filed 08/10/20 Page 35 of 36




   Plaintiff’s allegations of continuous discrimination in this regard. The fact that the

   discrimination was continuous, and that Plaintiff had to wait so long for gender-

   affirming surgery, is the gravamen of the Plaintiff’s case as to how the Highmark

   Defendants harmed him. The continuing violation doctrine or theory would

   therefore apply. It is not clear that such doctrine would not apply at this stage of

   the case. Therefore, Defendants’ statute-of-limitations defense, which is an

   affirmative defense, should be denied at this time.

   IV.   CONCLUSION

         For all of the foregoing reasons, Plaintiff, John Doe, respectfully requests

   that this Court deny the Highmark Defendants’ Motion to Dismiss.

                            Respectfully submitted,

                            THE LAW OFFICES OF ERIC A. SHORE, P.C.

DATED: 08/10/2020           /s/ Justin F. Robinette, Esquire
                            JUSTIN F. ROBINETTE, ESQUIRE
                            Attorney I.D. No. 319829
                            THE LAW OFFICES OF ERIC A. SHORE, P.C.
                            Two Penn Center
                            1500 JFK Boulevard, Suite 1240
                            Philadelphia, PA 19102
                            Phone: (215) 944-6121
                            Fax: (215) 944-6124
                            JustinR@EricShore.com
                            Attorney for Plaintiff, John Doe




                                             35
          Case 1:19-cv-02193-CCC Document 36 Filed 08/10/20 Page 36 of 36




                            CERTIFICATE OF SERVICE

         I, JUSTIN F. ROBINETTE, ESQUIRE, hereby certify that on this 10th day

   of AUGUST, 2020, I caused the foregoing document entitled Plaintiff’s Brief in

   Opposition to the Highmark Defendants’ Motion to Dismiss Plaintiff’s First

   Amended Complaint to be electronically filed causing service to be effected on all

   counsel of record via the Court’s electronic filing system.


                            Respectfully submitted,

                            THE LAW OFFICES OF ERIC A. SHORE, P.C.

DATED: 08/10/2020           /s/ Justin F. Robinette, Esquire
                            JUSTIN F. ROBINETTE, ESQUIRE
                            Attorney I.D. No. 319829
                            THE LAW OFFICES OF ERIC A. SHORE, P.C.
                            Two Penn Center
                            1500 JFK Boulevard, Suite 1240
                            Philadelphia, PA 19102
                            Phone: (215) 944-6121
                            Fax: (215) 944-6124
                            JustinR@EricShore.com
                            Attorney for Plaintiff, John Doe
